Citation Nr: 1436420	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  14-18 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease (claimed as due to exposure to ionizing radiation).

2.  Entitlement to service connection for an acquired psychiatric disorder, including depression, and including as secondary to Parkinson's disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran served on active duty from February 1954 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially claimed entitlement to service connection for depression.  Construing the claim liberally, however, the Board finds that it should be characterized as for an acquired psychiatric disorder, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent scientific or medical evidence of record that shows that Parkinson's disease is a radiogenic disease and no dose estimate of levels of the Veteran's exposure to ionizing radiation from a "credible source."  

2.  Parkinson's disease is not shown to be causally or etiologically related to any disease, injury, or incident in service. 



CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, VA sent a December 2010 letter prior to the initial unfavorable decision issued in February 2012 that advised the Veteran of the evidence and information necessary to substantiate his service connection claim, including specific to a claim based on exposure to ionizing radiation.  It also included notice of his and VA's respective responsibilities in obtaining such evidence and information.  Such letter further included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Board notes that the Veteran's claim has not been referred to the Under Secretary for Health for a dose assessment because there is no credible evidence of record that shows the Veteran's level of exposure to ionizing radiation.  A February 2011 response to a request for information, from the National Personnel Records Center (NPRC), showed that a DD 1141 and records of exposure to radiation could not be found.  The Veteran has also not submitted a dose estimate from a "credible source" for consideration.  As the record contains no credible evidence of an in-service event upon which an award of service connection can be based, no further development is warranted. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Parkinson's Disease Claim

A.  Service Connection Law

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Claims based upon exposure to ionizing radiation are governed by separate regulations and each provides a separate distinct basis for establishing service connection based on exposure to ionizing radiation. See 38 C.F.R. §§ 3.309, 3.311.

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease. Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir. 1994). Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service. In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A disease associated with exposure to radiation listed in 38 C.F.R. § 3.309(d) will be considered to have been incurred in service under the circumstances outlined in that section. Specifically, if a veteran, while on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity, then the diseases listed under 38 C.F.R. § 3.309(d) shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  See also 38 U.S.C.A. § 1112.  A "radiation-risk activity" is defined as on-site participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

B.  Historical Background and Analysis

The Veteran contends that he was exposed to ionizing radiation in service - specifically from repairing and aligning radar antennas and systems, as well as, repairing bomb navigation radars and planes.  The Veteran claims that he wore a dosimeter while performing such tasks and that his Parkinson's disease developed due to this claimed radiation exposure.  (January 2011 and 2014 statements).

In this case, the Veteran did not participate in a radiation-risk activity as defined above, under 38 C.F.R. § 3.309(d)(3)(ii).  Rather, he has claimed that his exposure took place in Orlando, Florida; Homestead Florida or Sidi Slamin, Morocco.  (January 2011 radiation risk activity information sheet).  

The Board has considered whether service connection under 38 C.F.R. § 3.311 is possible.  Significantly, Section 3.311 does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes. To consider service connection under section 3.311, the evidence must show the following: (1) the veteran was exposed to ionizing radiation in service, (2) he subsequently developed a radiogenic disease, meaning a disease that may be induced by ionizing radiation, and (3) such disease first became manifest within a period specified by the regulations. 38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  Parkinson's disease is not included in the list of "radiogenic" diseases at 38 C.F.R. § 3.311(b).  Additionally, as will be explained below, the Board has found that there is no credible evidence of the Veteran's level of exposure to ionizing radiation in service.  As such, consideration pursuant to 38 C.F.R. § 3.311 is not warranted.

As previously noted, the Veteran contends that the Parkinson's disease developed due to his exposure to ionizing radiation from repairing radars and antennas.  His DD 214 documents that he served with the armament and electronic maintenance squadron, which is supportive of the Veteran's reports.  

Although the Veteran has reported the use of a dosimeter while performing his duties, there is no evidence of this from the service department.  A December 2010 request for information documents that a request for radiation exposure information for the Veteran, including a DD 1141 (Record of Occupational Exposure to Ionizing Radiation), was previously made.  However, in February 2011 the National Personnel Records Center (NPRC) found that such a DD 1141 document and other information regarding radiation exposure was not a matter of record.  

Furthermore, the Board finds that although the Veteran has provided lay statements regarding his claimed radiation exposure, such reports are not considered a dose estimate from a credible source.  Under 38 C.F.R. § 3.311(a)(3) a dose estimate must be provided by a "credible source".  Such a credible source is a person(s) certified by an appropriate professional body in the field of health physics, nuclear medicine or radiology.  Id.  The Veteran has not identified himself as such a certified professional or that he has any sort of expertise as to making such an estimate.  As such, the Board finds that there is no credible evidence of record showing the Veteran's levels of exposure to ionizing radiation in service.

As to consideration of service connection on a direct basis, the service treatment records are negative for any Parkinson's disease.  Indeed, following the end of his active duty in October 1957, the Veteran's evidence of record does not document any complaints of, or treatment for, Parkinson's disease for decades following service.  The Veteran filed numerous other service connection claims in the years following his discharge.  However, he did not file a claim for service connection for Parkinson's disease until November 2010, indicating that the disorder developed more recently.  VA medical records similarly do not document a diagnosis of Parkinson's disease until decades following the Veteran's discharge.  

Additionally, although the medical evidence of record documents that the Veteran currently has Parkinson's disease, none of that evidence provided any sort of etiological information regarding that disorder.  The Veteran has not provided any medical evidence to support finding that Parkinson's disease developed in service or due to service.  As such, there is no medical evidence of record supportive to the Veteran's claim.  
The only evidence of record supportive of the Veteran's claim is his own statements.  As previously noted, the Board does not dispute that the Veteran performed the duties described; however, he is not considered a credible source under the regulation for dose estimate consideration.  Also, there is no competent evidence of record that is otherwise supportive of finding that the Veteran's Parkinson's disease developed due to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion on the etiology of Parkinson's disease, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, none of the proffered lay statements indicate that the statement provider had the requisite knowledge of providing a determination of the etiology of his Parkinson's disease.  

The Veteran did not receive a diagnosis of Parkinson's disease for decades following his October 1957 separation from service.  The lengthy period following service prior to any shown manifestation of Parkinson's disease is a factor that weighs against a direct theory of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Additionally, there is no credible medical evidence of record supportive of the Veteran's contention that the Veteran developed Parkinson's disease due to service.  The Board further reiterates that it has found that there is no credible evidence of the Veteran's level of exposure to ionizing radiation in service and the Veteran has not advanced any other theory as to the cause of his claimed disorder.   

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for Parkinson's disease is denied.  
ORDER

Service connection for Parkinson's disease is denied.


REMAND

The Veteran contends that he currently has a psychiatric disorder that developed due to service or as secondary to Parkinson's disease (service connection for Parkinson's disease was denied above).  

The Veteran also underwent two VA examinations for his claim.  A March 2011 VA examiner unclearly determined that the Veteran had a major depressive disorder related to a disorder that the Veteran received treatment for in service, but developed prior to service.  A subsequent October 2011 VA examiner found that she could not resolve the question of etiology without resorting to speculation.  Significantly, at both examinations, the Veteran reported that his depression pre-existed service secondary to a "dysfunctional home environment."  At the 2011 exam, the Veteran further stated that he was depressed when exposed to the military discipline and daily stressors which led to anxiety and erectile dysfunction.  The February 1954 service enlistment report shows that no psychiatric disorder was noted upon the Veteran's entrance into service.  Service treatment records show that the Veteran was seen in service for anxiety in November 1956.  In May (illegible year), it was noted that the Veteran was to see a private psychiatrist for the Veteran's problem with impotence.  Problems with impotency were noted in August 1955.  The Veteran's October 1957 discharge examination report notes the Veteran related that he was under treatment for "nervous trouble" from April 1957 to June 1957, with no complications or sequelae.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary to obtain an addendum opinion consistent with 38 U.S.C.A. § 1111.  Also, at the 2011 VA examination, the Veteran identified as having received psychiatric treatment in service from a private provider.  The duty to assist requires VA to make efforts to procure these potentially relevant records. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran execute a VA Form 21-4142 authorizing the release of any pertinent private psychiatric records from Dr. J.K. in Brickell Avenue in Miami as he identified at the October 2011 VA examination.  If the Veteran provides the completed release form, then request the identified treatment records.  All attempts to secure these records must be documented in the claims file and in accordance with 38 C.F.R. § 3.159.

2.  The AOJ/AMC should obtain an addendum opinion regarding the Veteran's psychiatric disorder, including depression.  The claims folder [and any pertinent records in the electronic claims file] must be provided to and reviewed by the examiner in conjunction with the opinion.  

At the October 2011 VA examination, it is reported that the Veteran related that his depression pre-existed service secondary to a "dysfunctional home environment" and that he was also depressed when exposed to the military discipline and daily stressors which led to his anxiety and erectile dysfunction.  In light of the foregoing, please provide an opinion on the following:

(a) Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing psychiatric disorder?  

(b) If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing psychiatric disorder WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

(c) If a psychiatric disorder DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the current psychiatric disorder is etiologically related to symptomatology noted in service?

(d) If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.
If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.



3.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


